Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of June 23, 2009, by and between COMERICA BANK (“Bank”) and
OPENTABLE, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of July 30, 2007 (as amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of September 18, 2008, the “Agreement”).  All indebtedness owing by Borrower
to Bank shall hereinafter be referred to as the “Indebtedness.”  The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I.                                         Incorporation by Reference. The
Recitals and the documents referred to therein are incorporated herein by this
reference.  Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Agreement.

 

II.                                     Amendment to the Agreement.  Subject to
the satisfaction of the conditions precedent as set forth in Article IV hereof,
the Agreement is hereby amended as set forth below.

 

A.                                   Section 2.3(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(a)                            Interest Rates.  Except as set forth in
Section 2.3(b), the Advances shall bear interest, on the outstanding daily
balance thereof, at the rate set forth in the Prime Referenced Rate Addendum.”

 

B.                                     Section 2.5(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(a)                            Facility Fee.  On June 12, 2009 a fee equal to
$7,500, which shall be nonrefundable;”

 

C.                                     Section 6.2(i) and Section 6.2(b) of the
Agreement are hereby amended and restated in their entirety to read as follows:

 

“(i) as soon as available, but in any event within 45 days after the end of each
calendar quarter, a company prepared consolidated and consolidating balance
sheet and income statement covering Borrower’s operations during such period, in
a form reasonably acceptable to Bank and certified by a Responsible Officer;

 

(b)  Within 45 days after the last day of each quarter, Borrower shall deliver
to Bank with the monthly financial statements a Compliance Certificate certified
as of the last day of the applicable month and signed by a Responsible Officer
in substantially the form of Exhibit E hereto.”

 

D.                                    Section 6.7 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“6.7                           Adjusted Quick Ratio.  Borrower shall maintain a
quarterly Adjusted Quick Ratio of 2.00:1.00, to be tested on a quarterly basis. 
Adjusted Quick Ratio is defined as Cash plus Accounts to Current Liabilities
minus Deferred Revenue.”

 

--------------------------------------------------------------------------------


 

D.                                    Bank’s contact person set forth in
Section 10 of the Agreement is hereby changed from “Phil Koblis” to “Kim
Crosslin”.

 

E.                                      The following defined terms are hereby
alphabetically added to Exhibit A to the Agreement or are hereby amended and
restated in their entirety to read as follows:

 

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date.

 

“Deferred Revenue” means all amounts received in advance of performance under
maintenance contracts and not yet recognized as revenue.

 

“Prime Referenced Rate Addendum” means that certain Pricing Referenced Rate
Addendum to Loan and Security Agreement dated June 23, 2009 between Borrower and
Bank, and attached hereto as Exhibit F.

 

“Revolving Maturity Date” means July 20, 2010.

 

F.                                      Exhibit E (Compliance Certificate) to
the Agreement is hereby replaced with Exhibit E attached hereto.

 

III.                                 Legal Effect.

 

A.

The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

 

B.

Borrower understands and agrees that in modifying the existing Indebtedness,
Bank is relying upon Borrower’s representations, warranties, and agreements, as
set forth in the Agreement and the other Loan Documents.  Except as expressly
modified pursuant to this Amendment, the terms of the Agreement and the other
Loan Documents remain unchanged, and in full force and effect.   Bank’s
agreement to modifications to the existing Indebtedness pursuant to this
Amendment in no way shall obligate Bank to make any future modifications to the
Indebtedness.  Nothing in this Amendment shall constitute a satisfaction of the
Indebtedness.  It is the intention of Bank and Borrower to retain as liable
parties, all makers and endorsers of the Agreement and the other Loan Documents,
unless the party is expressly released by Bank in writing.  No maker, endorser,
or guarantor will be released by virtue of this Amendment.  The terms of this
paragraph apply not only to this Amendment, but also to all subsequent loan
modification requests.

 

 

C.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.  This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof.  All
modifications hereto must be in writing and signed by the parties.

 

IV.                                 Conditions Precedent.                       
Except as specifically set forth in this Amendment, all of the terms and
conditions of the Agreement and the other Loan Documents remain in full force
and effect.  The effectiveness of this Amendment is conditioned upon receipt by
Bank of:

 

A.

This Amendment, duly executed by Borrower;

 

 

B.

Corporation Resolutions and Incumbency Certification, duly executed by Borrower;

 

 

C.

The Prime Referenced Rate Addendum, duly executed by Borrower;

 

--------------------------------------------------------------------------------


 

D.

A Facility Fee from Borrower in the amount of $7,500;

 

 

E.

A legal fee from Borrower in the amount of $750; and

 

 

F.

Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AMENDMENT AS OF THE FIRST
DATE ABOVE WRITTEN.

 

 

OPENTABLE, INC.

 

 

 

 

 

 

 

By:

/s/ Matt Roberts

 

Name: Matt Roberts

 

Title: CFO

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Kim Crosslin

 

Name: Kim Crosslin

 

Title: VP

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Prime Referenced Rate Addendum To

Loan and Security Agreement

 

This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of June 23, 2009, by and between Comerica Bank
(“Bank”) and OpenTable, Inc. (“Borrower”).  This Addendum supplements the terms
of the Loan and Security Agreement dated as of July 30, 2007 (as the same may be
amended, modified, supplemented, extended or restated from time to time,
including without limitation by that certain First Amendment to Loan and
Security Agreement dated as of September 18, 2008, and that certain Second
Amendment to Loan and Security Agreement dated as of June 23, 2009,
collectively, the “Agreement”).

 


1.                                       DEFINITIONS.  AS USED IN THIS ADDENDUM,
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS.  INITIALLY CAPITALIZED
TERMS USED AND NOT DEFINED IN THIS ADDENDUM SHALL HAVE THE MEANINGS ASCRIBED
THERETO IN THE AGREEMENT.


 


A.                                       “APPLICABLE MARGIN” MEANS ONE HALF OF
ONE PERCENT (0.50%) PER ANNUM.


 


B.                                      “BUSINESS DAY” MEANS ANY DAY, OTHER THAN
A SATURDAY, SUNDAY OR ANY OTHER DAY DESIGNATED AS A HOLIDAY UNDER FEDERAL OR
APPLICABLE STATE STATUTE OR REGULATION, ON WHICH BANK IS OPEN FOR ALL OR
SUBSTANTIALLY ALL OF ITS DOMESTIC AND INTERNATIONAL BUSINESS (INCLUDING DEALINGS
IN FOREIGN EXCHANGE) IN SAN JOSE, CALIFORNIA, AND, IN RESPECT OF NOTICES AND
DETERMINATIONS RELATING THE DAILY ADJUSTING LIBOR RATE, ALSO A DAY ON WHICH
DEALINGS IN DOLLAR DEPOSITS ARE ALSO CARRIED ON IN THE LONDON INTERBANK MARKET
AND ON WHICH BANKS ARE OPEN FOR BUSINESS IN LONDON, ENGLAND.


 


C.                                       “DAILY ADJUSTING LIBOR RATE” MEANS, FOR
ANY DAY, A PER ANNUM INTEREST RATE WHICH IS EQUAL TO THE QUOTIENT OF THE
FOLLOWING:


 

(1)                                  for any day, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 8:00 a.m. (California time) (or as soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day.  In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service) on any day, the “Daily Adjusting LIBOR Rate” for such
day shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be reasonably selected by Bank, or in the
absence of such other service, the “Daily Adjusting LIBOR Rate” for such day
shall, instead, be determined based upon the average of the rates at which Bank
is offered dollar deposits at or about 8:00 a.m. (California time) (or as soon
thereafter as practical), on such day, or if such day is not a Business Day, on
the immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the outstanding principal amount of the Obligations and for
a period equal to one (1) month;

 

divided by

 

(2)                                  1.00 minus the maximum rate (expressed as a
decimal) on such day at which Bank is required to maintain reserves on
“Euro-currency Liabilities” as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

 


D.                                      “PRIME RATE” MEANS THE PER ANNUM
INTEREST RATE ESTABLISHED BY BANK AS ITS PRIME RATE FOR ITS BORROWERS, AS SUCH
RATE MAY VARY FROM TIME TO TIME, WHICH RATE IS NOT NECESSARILY THE LOWEST RATE
ON LOANS MADE BY BANK AT ANY SUCH TIME.


 

e.                                       “Prime Referenced Rate” means, for any
day, a per annum interest rate which is equal to the Prime Rate in effect on
such day, but in no event and at no time shall the Prime Referenced Rate be less
than the sum of the Daily Adjusting LIBOR Rate for such day plus two and
one-half percent (2.50%) per annum. If, at any time, Bank determines that it is
unable to determine or ascertain the Daily Adjusting LIBOR Rate for any day, the
Prime Referenced Rate for each such day shall be the Prime Rate in effect at
such time, but not less than two and one-half percent (2.50%) per annum.

 


2.                                       INTEREST RATE.  SUBJECT TO THE TERMS
AND CONDITIONS OF THIS ADDENDUM, THE OBLIGATIONS UNDER THE AGREEMENT SHALL BEAR
INTEREST AT THE PRIME REFERENCED RATE PLUS THE APPLICABLE MARGIN.

 

1

--------------------------------------------------------------------------------


 


3.                                       PAYMENT OF INTEREST.  ACCRUED AND
UNPAID INTEREST ON THE UNPAID BALANCE OF THE OBLIGATIONS OUTSTANDING UNDER THE
AGREEMENT SHALL BE PAYABLE MONTHLY, IN ARREARS, ON THE FIRST DAY OF EACH MONTH,
UNTIL MATURITY (WHETHER AS STATED HEREIN, BY ACCELERATION, OR OTHERWISE).  IN
THE EVENT THAT ANY PAYMENT UNDER THIS ADDENDUM BECOMES DUE AND PAYABLE ON ANY
DAY WHICH IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY, AND, TO THE EXTENT APPLICABLE, INTEREST SHALL
CONTINUE TO ACCRUE AND BE PAYABLE THEREON DURING SUCH EXTENSION AT THE RATES SET
FORTH IN THIS ADDENDUM.  INTEREST ACCRUING HEREUNDER SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS, AND SHALL BE ASSESSED FOR THE ACTUAL NUMBER OF DAYS
ELAPSED, AND IN SUCH COMPUTATION, EFFECT SHALL BE GIVEN TO ANY CHANGE IN THE
APPLICABLE INTEREST RATE AS A RESULT OF ANY CHANGE IN THE PRIME REFERENCED RATE
ON THE DATE OF EACH SUCH CHANGE.


 


4.                                       BANK’S RECORDS.  THE AMOUNT AND DATE OF
EACH ADVANCE UNDER THE AGREEMENT, ITS APPLICABLE INTEREST RATE, AND THE AMOUNT
AND DATE OF ANY REPAYMENT SHALL BE NOTED ON BANK’S RECORDS, WHICH RECORDS SHALL
BE CONCLUSIVE EVIDENCE THEREOF, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, ANY
FAILURE BY BANK TO MAKE ANY SUCH NOTATION, OR ANY ERROR IN ANY SUCH NOTATION,
SHALL NOT RELIEVE BORROWER OF ITS OBLIGATIONS TO REPAY BANK ALL AMOUNTS PAYABLE
BY BORROWER TO BANK UNDER OR PURSUANT TO THIS ADDENDUM AND THE AGREEMENT, WHEN
DUE IN ACCORDANCE WITH THE TERMS HEREOF.


 


5.                                       DEFAULT INTEREST RATE.  FROM AND AFTER
THE OCCURRENCE OF ANY EVENT OF DEFAULT, AND SO LONG AS ANY SUCH EVENT OF DEFAULT
REMAINS UNREMEDIED OR UNCURED THEREAFTER, THE OBLIGATIONS OUTSTANDING UNDER THE
AGREEMENT SHALL BEAR INTEREST AT A PER ANNUM RATE OF FIVE PERCENT (5%) ABOVE THE
OTHERWISE APPLICABLE INTEREST RATE HEREUNDER, WHICH INTEREST SHALL BE PAYABLE
UPON DEMAND.  IN ADDITION TO THE FOREGOING, A LATE PAYMENT CHARGE EQUAL TO FIVE
PERCENT (5%) OF EACH LATE PAYMENT HEREUNDER MAY BE CHARGED ON ANY PAYMENT NOT
RECEIVED BY BANK WITHIN TEN (10) CALENDAR DAYS AFTER THE PAYMENT DUE DATE
THEREFOR, BUT ACCEPTANCE OF PAYMENT OF ANY SUCH CHARGE SHALL NOT CONSTITUTE A
WAIVER OF ANY EVENT OF DEFAULT UNDER THE AGREEMENT.  IN NO EVENT SHALL THE
INTEREST PAYABLE UNDER THIS ADDENDUM AND THE AGREEMENT AT ANY TIME EXCEED THE
MAXIMUM RATE PERMITTED BY LAW.


 


6.                                       PREPAYMENT.   BORROWER MAY PREPAY ALL
OR PART OF THE OUTSTANDING BALANCE OF ANY OBLIGATIONS AT ANY TIME WITHOUT
PREMIUM OR PENALTY.  ANY PREPAYMENT HEREUNDER SHALL ALSO BE ACCOMPANIED BY THE
PAYMENT OF ALL ACCRUED AND UNPAID INTEREST ON THE AMOUNT SO PREPAID.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT THE FOREGOING SHALL NOT, IN ANY WAY
WHATSOEVER, LIMIT, RESTRICT, OR OTHERWISE AFFECT BANK’S RIGHT TO MAKE DEMAND FOR
PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS UNDER THE AGREEMENT DUE ON A
DEMAND BASIS IN BANK’S SOLE AND ABSOLUTE DISCRETION.


 


7.                                       REGULATORY DEVELOPMENTS OR OTHER
CIRCUMSTANCES RELATING TO THE DAILY ADJUSTING LIBOR RATE.


 

a.                                       If the adoption after the date hereof,
or any change after the date hereof in, any applicable law, rule or regulation
(whether domestic or foreign) of any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by Bank with any request or directive (whether or not having the
force of law) made by any such authority, central bank or comparable agency
after the date hereof: (a) shall subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
imposed by the jurisdiction in which Bank’s principal executive office is
located); or (b) shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank, or shall impose on Bank or
the foreign exchange and interbank markets any other condition affecting this
Addendum or the Obligations hereunder; and the result of any of the foregoing is
to increase the cost to Bank of maintaining any part of the Obligations
hereunder or to reduce the amount of any sum received or receivable by Bank
under this Addendum by an amount deemed by the Bank to be material, then
Borrower shall pay to Bank, within fifteen (15) days of Borrower=s receipt of
written notice from Bank demanding such compensation, such additional amount or
amounts as will compensate Bank for such increased cost or reduction.  A
certificate of Bank, prepared in good faith and in reasonable detail by Bank and
submitted by Bank to Borrower, setting forth the basis for determining such
additional amount or amounts necessary to compensate Bank shall be conclusive
and binding for all purposes, absent manifest error.

 

b.                                      In the event that any applicable law,
treaty, rule or regulation (whether domestic or foreign) now or hereafter in
effect and whether or not presently applicable to Bank, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such authority (whether or not having the
force of law), including any risk-based capital guidelines, affects or would
affect the amount of capital required or expected to be maintained by Bank (or
any corporation controlling Bank), and Bank determines that the amount of such
capital is increased by or based upon the existence of any obligations of Bank
hereunder or the maintaining of any Obligations hereunder, and such increase has
the effect of reducing the rate of return on Bank’s (or such controlling
corporation’s) capital as a consequence of such obligations or the maintaining
of such Obligations hereunder to a level below that which Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then Borrower
shall pay to Bank, within fifteen (15) days of Borrower’s receipt of written
notice from Bank demanding such compensation, additional amounts as are
sufficient to compensate Bank (or such controlling corporation) for any increase
in the amount of capital and reduced rate of return which Bank reasonably
determines to be allocable to the existence of any obligations of the Bank
hereunder or to maintaining any Obligations hereunder.  A certificate of Bank as
to the amount of such compensation, prepared in good faith and in reasonable
detail by the Bank and submitted by Bank to the undersigned, shall be conclusive
and binding for all purposes absent manifest error.

 

2

--------------------------------------------------------------------------------


 


8.                                       LEGAL EFFECT.  EXCEPT AS SPECIFICALLY
MODIFIED HEREBY, ALL OF THE TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN FULL
FORCE AND EFFECT.


 


9.                                       CONFLICTS.  AS TO THE MATTERS
SPECIFICALLY THE SUBJECT OF THIS ADDENDUM, IN THE EVENT OF ANY CONFLICT BETWEEN
THIS ADDENDUM AND THE AGREEMENT, THE TERMS OF THIS ADDENDUM SHALL CONTROL.


 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

COMERICA BANK

 

OPENTABLE, INC.

 

 

 

By:

/s/ Kim Crosslin

 

By:

/s/ Matt Roberts

Name: Kim Crosslin

 

Name: Matt Roberts

Title: VP

 

Title: CFO

 

3

--------------------------------------------------------------------------------